Exhibit 10.3

 

QS ENERGY WEBSITE UPDATES

 

SOURCE: Recent Updates page located at https://www.qsenergy.com/updates

 

LATEST UPDATES AND INFORMATION

 

Cautionary Statement: Some of the statements on this web page may constitute
forward-looking statements under federal securities laws. Please visit the
following link for our complete cautionary forward-looking statement:
https://www.qsenergy.com/site-info/disclaimer. You should read all updates and
press releases in the context of our SEC filings, including our Form 10-K filing
of March 30, 2020, which can be accessed on our website and at
https://ir.qsenergy.com/annual-reports. All updates on this web page are
intended as general summaries, current as-of the referenced date. COVID-19 has
both directly and indirectly impacted our supply chain and our ability to obtain
working capital. It remains unclear what continued impact COVID-19 may have on
our ability to test at the demonstration project site. The Company will need to
raise additional capital to fund continued operations and testing at the
demonstration site. We can provide no assurances that such funding will be
available to us, or that any such funding would be at acceptable terms. For full
context, we urge you to read all referenced updates and press releases. Nothing
contained herein constitutes an offer to sell, nor a solicitation to buy, our
securities.

 

June 18, 2020: AOT Demonstration Project Brief Update

Please read this and all website updates in context with the Cautionary
Statement above.

 

Modified AOT Installation of the modified AOT grid pack and blind flange
assembly has commenced. As noted in yesterday’s update, the equipment arrived at
the demonstration site on Tuesday, June 16th. Our pipeline partner installed the
grid pack and blind flange assembly this afternoon, June 18th, overseen by
Christopher Gallagher and Shannon Rasmussen of QS Energy. During the assembly
and pre-installation procedure, our engineers conducted a series of high voltage
impedance tests to verify both electrical continuity and the impedance of the
assembled grid pack and blind flange. These tests showed that the system
continues to test at high levels of impedance indicating the new insulating
materials are performing as expected, consistent with earlier tests on the newly
modified design described in the June 17, 2020 update.

 

Early next week, our pipeline partner is scheduled to complete the electrical
hookup and install additional SCADA (system control and data acquisition)
equipment at the site. Based on our most recent schedule, we plan to complete
installation, start-up testing and commissioning next week (see the June 17,
2020 update for a description the startup and commissioning test cycle).
Assuming successful commissioning, demonstration AOT test operations should
begin by the end of next week, or shortly thereafter.

 

We look forward to providing you with status updates in near future.

 

June 17, 2020: AOT Demonstration Project Update

Please read this and all website updates in context with the Cautionary
Statement above.

 

After successfully working through a series of supply chain disruptions caused
by COVID-19, our vendors and our engineering team worked overtime to complete
repairs and modifications to our AOT demonstration unit with minimal impact on
our schedule. Modifications to the AOT grid pack and blind flange assembly were
completed over the weekend. The equipment was carefully packed and shipped from
Houston on Monday and arrived at the demonstration site yesterday, Tuesday June
16th. Our engineers will be on site this week to oversee final preparation and
installation of the equipment which, barring weather or other unforeseen delays,
should be completed by the end of the week.

 

 

 

 



 1 

 

 

Prior to shipping the equipment, our engineers conducted high voltage impedance
testing on the grid pack, the blind flange, and the assembly to verify that the
modified design and new insulating materials are performing as expected. All
tests yielded good results with higher insulation values recorded than those
measured in previous tests. We believe this is the result of the reliability
engineering changes that were implemented during the rebuild process.

 

Tests performed prior to shipment were performed under dry (open-air) conditions
and at ambient pressure. Additional tests will be performed under dry (no crude
oil), flooded (filled with crude oil), closed-in (not under pressure), and open
(operating pressure) conditions during installation and commissioning to further
assess design modifications prior to testing under commercial operating
conditions. Assuming the system passes all tests performed during the start-up
and commissioning process, demonstration test operations may begin as early as
next week.

 

Our engineers have made several modifications to the design based on engineering
efforts to improve quality control, electrical insulation, and overall system
performance and reliability. Many of these modifications were designed to
mitigate the electrical short experienced in prior tests as described in
previous updates. Based on best information and analysis to date, we believe the
modifications to the grid pack and blind flange assembly should improve the
insulative properties and may resolve the short circuit issue. However, no
assurances can be made that these design changes will resolve the electrical
short issue, that the demonstration project will perform as expected, or that
additional design modifications will not be required.

 

As noted in this and previous updates, COVID-19 has both directly and indirectly
impacted our supply chain and our ability to obtain working capital. It remains
unclear what continued impact COVID-19 may have on our ability to test at the
demonstration project site. Based on our limited current capital resources, the
Company will need to raise additional capital to fund continued operations and
testing at the demonstration site. We can provide no assurances that such
funding will be available to us, or that any such funding would be at acceptable
terms.

 

With these cautions in mind, we are excited to be back out in the field. Our
engineers have done amazing work under unique and challenging conditions to
modify and prepare our equipment for this critical test cycle. We will continue
to keep you posted on our progress with updates on this website.

 

May 22, 2020: Shareholder Update: Don Dickson, Interim CEO

Please read this and all website updates in context with the Cautionary
Statement above.

 

AOT Demonstration Project InstallationDear Shareholders,

 

Since taking on the role of interim CEO on April 15th I have had the chance to
roll up my sleeves and work with our exceptionally talented and dedicated
management and engineering team. They are focused on taking decisive actions to
transform the business, continuing to innovate and improve our product in new
and diverse ways, and unlocking future growth opportunities. Our supply chain is
working efficiently and after adjustments largely due to COVID-19 restrictions
is on target to deliver upgraded AOT equipment to the demonstration site in
early June.

 

Over the past few weeks, I have developed a much deeper understanding of our AOT
technology, the many challenges our engineers have faced over its development
cycle, and design changes that are being implemented in our latest
configuration. You likely know from reading prior reports that our technology
has had multiple issues with what appear to be short circuits developing when
treating the crude oil transported through the pipeline at the demonstration
site. In our most recent test, a short circuit developed when operated at
pressure under typical commercial operating conditions. Our engineers traced the
most likely cause of this short to the blind flange at the top of the AOT unit
and are now in the final stage of implementing changes to this component
designed to mitigate the effects of pipeline operating pressure. We have also
taken this opportunity to implement relatively minor changes to the internal
grid pack designed to improve system reliability and quality control.

 

 

 

 



 2 

 

 

COVID-19 and other unforeseen circumstances could affect our schedule, but with
only one week remaining in the month of May, I am confident in our timeline to
restart testing in June and believe we are taking the right steps to move our
business and testing forward.

 

I wish you all a fun, safe and healthy Memorial Day weekend, and look forward to
updating you in June with activity at the demonstration site. As always, I
recommend you read this Shareholder Update in context with previous updates on
this website (qsenergy.com/updates) and SEC filings including our Form 10-K
filed on March 31, 2020.

 

Best Regards,

Don Dickson

CEO, QS Energy

 

April 22, 2020: Demonstration project and COVID-19 update

Please read this and all website updates in context with the Cautionary
Statement above.

 

Greetings from QS Energy. We hope you all have been able to stay home, stay safe
and stay healthy.

 

Our demonstration project continues to move forward but testing at the site has
been delayed largely due to effects of COVID-19 restrictions. Although our
operations have not been directly impacted, one of our critical-path suppliers
who is working on modifications to AOT demonstration project equipment
experienced a slowdown as they reconfigured operations to accommodate remote
engineering. Now that their operations have stabilized, they have finalized
engineering work required to implement our team’s design modifications to the
blind flange and electrical interconnect assembly as described in our March 20,
2020 website update and have provided us with a final production schedule. Based
on this new schedule we are now targeting delivery of components in early June
and hope to restart testing at the demonstration site before the end of June.
This delay, brought on in part by COVID-19, is disappointing but we are excited
to get back into the field and look forward to restarting AOT test operations.

 

COVID-19 continues to have sweeping impacts on the oil and gas markets. With
supplies up and international tensions driving prices to all-time lows, the
futures spot market experienced negative pricing for West Texas Intermediate
crude (WTI; a shale deposit light crude) yesterday the first time in its
history, leading to widespread speculation of financial turmoil in the oil and
gas sector. With prices down and demand for storage exceeding capacity, light
crude wells are being shut-in throughout the oil patch.

 

Heavy crudes, which represent QS Energy’s target market, are also experiencing
historically low prices. It is interesting to note, however, the role
transportation costs play in heavy crude pricing and profitability. As reported
in a March 29, 2020 article by Robert Tuttle posted on OilWorld.com titled “Some
Canadian crude costs more to ship than buy,” Western Canadian Select crude (WCS)
has been trading at barrel prices “cheaper than a Starbucks venti-sized pumpkin
spice latte.” At prices this low, the cost of transportation becomes a principal
factor in profitability. A primary driver in the cost of transportation is the
fact that heavy crude must be blended with condensate to reduce viscosity to the
point the heavy crude can flow through a pipeline. This goes to the core value
of our AOT technology. Our goal is to decrease transportation costs and increase
producer and operator profit margins by reducing dependence on
condensates/diluents and increasing effective pipeline capacity and flowrates.

 

As noted in our previous update, it remains unclear what continued impact
COVID-19 may have on our supply chain, or on our ability to test on-site at the
demonstration project, or on our ability to obtain additional working capital,
the lack of which would adversely impact our ability to continue our
demonstration project testing activities. That said, we remain confident in our
strategy and plans to complete current modifications to the AOT demonstration
unit and restart testing at the demonstration site. We will keep you posted on
our progress with updates on this website.

 

 

 

 



 3 

 

 

April 16, 2020: SEC Form 8-K filed

Please read this and all website updates in context with the Cautionary
Statement above.

 

As reported in our SEC Form 8-K filed today (4/16/2020), Jason Lane voluntarily
resigned as CEO of the company for personal reasons, effective April 15, 2020.
Also effective April 15, 2020, Gary Buchler has voluntarily resigned from the
Company’s Board of Directors after three years of service on the Board. Although
Mr. Lane has stepped down from day-to-day management of the Company, he will
continue to serve as a Chairman of the Company’s Board of Directors.

 

Don Dickson, a member of the Company’s Board of Directors, has been appointed
interim CEO for a term of 90 days effective April 15, 2020. As a long-time
member of the Company’s Board and an oil industry executive with years of
pipeline operating experience, Mr. Dickson is highly qualified to guide QS
Energy through this transition period. Mr. Dickson was appointed to the
Company’s Board of Directors in August 2013 and currently serves as a member of
the Company’s Audit Committee. Previously, Mr. Dickson served as Chief Executive
Officer / President for Advanced Pipeline Services (APS). APS was established
for the purpose of providing a full range of services to the oil and gas
industry. Core business areas were in new construction of pipeline and
facilities, horizontal directional drilling and pipeline
integrity/rehabilitation. APS had operations and offices in both Texas,
Eagleford and Permian Basin Fields. Prior to APS, Mr. Dickson worked for Kinder
Morgan in their natural gas operations, retiring after twenty-nine years. During
his time at Kinder Morgan he served in different engineering capacities
including as Director on two major pipeline projects, the 42” (REX) Rockies
Mountain Express through the state of Illinois, and the 42” (MEP) Midcontinent
Express Pipeline through the state of Louisiana. He also was Director of
Operations with Tetra Resources completing various onshore and offshore oil and
gas wells and a Senior Engineer with Halliburton Services. After APS Mr. Dickson
rejoined Kinder Morgan working Project Management on several major projects, NED
in the Northeast part of the United States and Cortez Expansion CO2 line from
southwest Colorado to Texas. Mr. Dickson has since retired from Kinder Morgan a
second time and is currently working as a consultant and performing inspections
in the oil and gas industry for different companies. Mr. Dickson earned his B.S.
in Engineering from Oklahoma State University.

 

We would like to thank Mr. Buchler for his years of service with the Company and
are excited to continue working with Mr. Dickson and Mr. Lane in their new
executive roles.

 

March 20, 2020: Demonstration Project and COVID-19 Update

Please read this and all website updates in context with the Cautionary
Statement above.

 

Progress continues on our efforts to restart testing at the AOT Demonstration
Project site. As reported on March 4, 2020, the AOT demonstration equipment is
currently nonoperational due to an electrical short which appears to develop
when the AOT is powered up under normal pipeline operating conditions. Our
engineers believe the electrical short is most likely developing in the
electrical connection assembly built into the blind flange at the top of the
pressure vessel, which is subject to pipeline pressure under commercial
operations.

 

Over the past two weeks, our engineers designed modifications to the blind
flange, electrical connections and related housing intended to minimize the
effects of high pressure and likelihood of internal electrical short circuits.
Concurrently, we shipped a blind flange with high voltage assembly from
inventory to a shop with specialized equipment used to strip the flange of all
electrical insulation materials. Once the stripping process is complete,
castings will be made to complete the internal assembly. Our engineers believe
this modification may solve the electrical short issue we have experienced in
prior tests.

 

 

 

 



 4 

 

 

While the blind flange assembly is being remanufactured, we have taken the
opportunity to implement a number of relatively minor modifications to system
configurations which had been planned for future units based on results of our
engineering team’s reliability engineering work over the past two years. These
modifications are designed to improve the reliability of internal electrical
connections, increase the structural support of the internal grid pack, and
maintain higher quality control over internal component positioning and
alignment during vertical installation.

 

QS Energy is working to maintain normal operations during the current COVID-19
pandemic under social distancing and shelter-in-place guidelines as recommended
or required by the CDC, federal, state and county government agencies. Over the
past few years, the Company moved much of its operations to the cloud. Our
employees can perform most vital functions remotely. As a result, most
day-to-day operations have been minimally impacted by COVID-19.

 

It is unclear, however, what impact COVID-19 may have on our supply chain, or on
our ability to operate on-site at the demonstration project. As of today, no
suppliers related to the demonstration project have announced reduced operating
capacity or advised us of delays related to COVID-19 restrictions, and we have
not been made aware of any COVID-19 restrictions at the demonstration site that
would impact our ability to restart our demonstration testing.

 

COVID-19 has had a significant negative financial impact across a wide spectrum
of industries, both in terms of operations and our access to operating capital.
As noted in previous updates, the Company’s ability to continue operations is,
in part, dependent on our access to funding. A recent survey published by the
National Association of Manufacturers reports that due to COVID-19, 35% of
manufacturers surveyed anticipate supply chain disruptions, 53% anticipate
changes to operations, and 78% anticipate a negative financial impact. With
these facts in mind, no assurances can be made that COVID-19 will not affect our
supply chain, lead to access or operating restrictions at the demonstration
site, or impact our ability to fund continued operations.

 

Despite the potential for deep impacts of COVID-19, and subject to obtaining
sufficient working capital, we intend to continue our strategy and plans to
complete current modifications to the AOT demonstration unit and restart testing
at the demonstration site. We will continue to post updates on the AOT
demonstration project, and impacts, if any, due to COVID-19.

 

March 4, 2020: AOT Demonstration Project Update

Please read this and all website updates in context with the Cautionary
Statement above.

 

Over the past few weeks, we have been working to resolve a continuing electrical
issue with our AOT demonstration equipment. Although we have made progress and
believe this technical issue can be resolved, the system continues to be
non-operational under normal pipeline operating conditions.

 

As reported in previous updates, the AOT system has experienced shutdowns during
the commissioning process. In December 2019, after installing a modified grid
pack and new high-capacity power supply, the system shut down presenting with an
electrical short which was determined to be due to damage to the system’s
internal grid pack likely incurred during installation. After repairing and
re-installing the modified grid pack in January 2020, the system shut down again
during commissioning presenting with error conditions similar to the December
2019 failure. At that time, based on external inspections and on-site testing,
our engineers suspected the grid pack had again been damaged during
re-installation and that such suspected damage was the most likely cause of the
electrical short circuit. As reported in our January 24, 2020 web page update,
it was determined at that time the best course of action would be to remove the
modified grid pack and re-install the original grid pack which had previously
been installed multiple times without sustaining damage, and perform a detailed
inspection of the modified grid pack in an effort to determine the cause of the
electrical short circuit.

 

 

 

 



 5 

 

 

Executing this plan, our team removed the modified grid pack and re-installed
the original grid pack assembly in the AOT. After removal, our engineers
performed a detailed inspection of the modified grid pack. Inconsistent with our
expectations, no damage to the modified grid pack was found during this
inspection, leaving the cause of the most recent electrical short circuit
undiagnosed.

 

Over the past few weeks, we have tested and attempted to operate the AOT under a
variety of conditions. We have been able to bring the system up to high voltage
under static “shut-in” conditions; however, the system continues to shut down
due to an electrical short circuit when operated under pressure. In simple
terms, this means we can flood the system with crude oil, shut-in the system by
closing the intake and outtake valves isolating the system from the pipeline’s
operating pressure, and power up the system in excess of 10,000 volts. Once the
valves are opened and the system is subjected to the pipeline’s operating
pressure, the system develops an electrical short circuit and shuts down.

 

As the presence of high pressure appears to trigger the short circuit, it is
unlikely the fault is in the grid pack assembly as this component is fully
submerged in crude oil and is generally subjected to equal pressure on all
components. The electrical short is more likely developing in the electrical
connection assembly built into the flange at the top of the pressure vessel,
which is subjected to high pressure under normal operating conditions.
Unfortunately, this electrical connection assembly cannot be inspected without
destroying the assembly itself. Instead, our engineers have developed a plan to
replace the installed electrical connection assembly with an assembly from
inventory which we plan to rebuild prior to installation.

 

As part of an ongoing reliability-engineering effort, our engineers had been
working on incremental modifications to improve electrical isolation within the
electrical connection assembly. These previously developed plans have allowed us
to move quickly with vendors and present an expedited plan to the pipeline
operator. We are in the process of finalizing the timelines and budget for this
plan based on vendor backlog for each of the tasks. Based on current estimates,
this process may take approximately six weeks. This schedule may vary depending
on vendor backlogs and other factors which may be out of our control.

 

Our engineers have presented our plan to rebuild and the electrical connection
assembly to pipeline management. Pipeline management has expressed frustration
and concern over the continued delays and current status of the demonstration
project. Last week, our CEO, Jason Lane, met with pipeline management to express
our total commitment to this project and discuss plans, schedules and next
steps. We heard back from pipeline management this week requesting confirmation
of timelines and budget to ensure all parties are clear on plans to move
forward.

 

The Company’s ability to continue operations at the demonstration site is
dependent upon continued support of pipeline management and our ability to fund
continued operations. We can provide no assurances pipeline management will
continue to support ongoing work at the demonstration site, or that our plan to
rebuild and test the electrical connection assembly will be successful. Because
of our inability to fully diagnose the cause of our current electrical problems,
we can provide no assurances that we will not face other operational issues
after completing a full diagnosis and evaluation of our technology. As disclosed
in our SEC filings, we have not yet been able to generate revenue from
operations, and Company expenses to date have been funded through the sale of
shares of common stock and convertible debt, as well as proceeds from the
exercise of stock purchase warrants and options. We will need to raise
substantial additional capital through 2020, and beyond, to fund continued work
at the demonstration site along with Company operating and capital expenses. We
can provide no assurances that additional capital will be available to us, or if
it is, that such additional capital will be offered at acceptable terms.

 

 

 

 



 6 

 

 

January 24, 2020: AOT Demonstration Project Update

Please read this and all website updates in context with the Cautionary
Statement above.

 

We have had a setback in the recent testing of our AOT demonstration project. As
you may recall, re-installation of our modified AOT grid pack (see our December
9, 2019 press release regarding AOT grid pack modifications) was completed the
second week of January as reported in our January 9, 2020 web page update below.
Due to severe weather forecast at the demonstration site, commissioning was
postponed until the following week. On January 16th, during our final
commissioning sequence, the equipment presented with an error condition
indicating what appears to be an electrical short circuit. After a system review
and analysis of data collected during the installation and commissioning
process, our engineers have determined the most likely cause of the electrical
short circuit is a mechanical failure in the modified AOT grid pack which may
have been damaged during the installation and commissioning process. It should
be noted that despite the apparent electrical short circuit, tests performed
during commissioning indicate the new high-capacity power supply is operating as
designed.

 

Our engineers have prepared a plan to remove, test and visually inspect all
components of the modified AOT grid pack. Subject to weather and resource
availability (i.e. manpower, crane, etc.), we will use best efforts to remove,
test and inspect of the modified AOT grid pack next week. In parallel, we plan
to inspect and test the original AOT grid pack (shown in the attached image)
which is currently being stored at the demonstration site and should be
available for operation subject to inspection and test results.

 

We believe the best course of action may be to run our next full system test
utilizing the original AOT grid pack as this grid pack has been successfully
installed without incurring damage and has operated at normal pipeline flow
rates under limited test conditions as described in our September 13, 2019 press
release. Data collected in these limited tests indicate the original AOT grid
pack powered by the new high-capacity power supply could provide significant
flow rate improvement.

 

We will re-assess our demonstration project test plan after completion of the
inspection, investigation, and testing procedures described above, but, as you
know, we can provide no assurances about the outcome of our investigative and
re-assessment efforts. We will continue, as always, to provide progress, plan
and schedule updates on this web page.

 

January 9, 2020: AOT Demonstration Project Update

Please read this and all website updates in context with the Cautionary
Statement above.

 

Reconfiguration and repairs to the AOT grid pack are complete, our engineering
team is onsite, weather at the demonstration site is clear and re-installation
of the reconfigured/repaired AOT grid pack has begun. Re-installation should be
completed this afternoon. Due to extreme weather forecast across the Southern
United States over the next few days, final commissioning of the AOT equipment
will likely be completed next week. Subject to successful commissioning, AOT
demonstration test operations will begin shortly thereafter.

 

January 3, 2020: AOT Demonstration Project Update

Please read this and all website updates in context with the Cautionary
Statement above.

 

This is a short update on work currently being performed on the AOT
demonstration equipment. For full context, please see the December 31, 2019 and
December 6, 2019 updates below.

 

As reported earlier this week, the internal grid pack of the AOT demonstration
unit was recently shipped to a local shop for minor reconfiguration changes and
repairs. All parts and supplies were delivered to the shop yesterday (1/2/2020).
Work was completed this afternoon (1/3/2020) supervised by our engineering team.
Quality assurance and system component testing was initiated this afternoon and
should be completed early next week. Assuming successful component testing, the
AOT grid pack should be ready for re-installation by the middle of next week.

 

Our engineers will be onsite next week to oversee transportation and
re-installation of the AOT grid pack. Subject to weather constraints (work
cannot be performed under certain conditions including lightning, high wind or
rain), the AOT grid pack is scheduled to be re-installed on Thursday of next
week (1/9/2020) with onsite testing to begin shortly thereafter. 

 

 

 

 

 

 

 7 

